ACCEPTED
                                                                                                              01-14-00116-CR
                                                                                                    FIRST COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                                         2/16/2015 1:54:29 PM
                                                                                                          CHRISTOPHER PRINE
                                                                                                                       CLERK
               IN THE FIRST COURT OF APPEALS FOR THE STATE OF TEXAS

BENEDICT EMESOWUM                                    )
Appellant                                            )
                                                                                      FILED IN
                                                     )                         1st COURT OF APPEALS
vs.                                                  )                             HOUSTON, TEXAS
                                                     )                         2/16/2015 1:54:29 PM
                                                             Trial Case No. 1849562
                                                     )       Appellate Case No.CHRISTOPHER
                                                                                 01-14-00116-CRA. PRINE
STATE OF TEXAS                                       )                                 Clerk
Appellee                                             )

                                            APPEAL BRIEF

       NOW COMES Appellant, Benedict Emesowum, and respectfully files this statement regarding

jurisdiction for this appeal that was absent in Appellant’s brief filed with the court. This was

inadvertent due to the overwhelming need to address the 100+ points of error and intentional acts that

occurred in the trial court and beyond.

                                  STATEMENT ON JURISDICTION

       This court of appeals has jurisdiction over this case pursuant to Texas Code of Criminal

Procedure, Art 4.03, which states that: “The Court of Appeals shall have appellate jurisdiction

coextensive with the limits of their respective districts in all criminal cases except those in which the

death penalty has been assessed….”

                                                                             Sincerely,

                                                                             __________________
                                                                             Benedict Emesowum, MPH

                                   CERTIFICATION OF SERVICE

       I, Benedict Emesowum, do hereby certify that a copy of the attached appeal brief were

delivered to District Attorney's office, this 16th day of February 2015.

                                                                           Sincerely,

                                                                           _____________________
                                                                           Benedict Emesowum, MPH
                                                                           P.O BOX 53911,
                                                                           Houston, TX 77052
                                                                                                   Page 1 of 1